Exhibit 10.1

SEPARATION AGREEMENT AND GENERAL RELEASE

This Separation Agreement and General Release (“Agreement”) is made between
Mondelēz Global LLC (and any currently or previously-affiliated companies,
parent companies, successors or predecessors, including Mondelēz International,
Inc., Kraft Foods Inc., Kraft Foods Group, Inc., and Kraft Foods Global, Inc.,
hereafter, collectively referred to herein as, “MG” or the “Employer”) and
Timothy Cofer (“Cofer” or the “Employee”) (the Employer and Employee are
collectively referred to herein as the “Parties”).

Cofer has been employed by MG in various capacities, and most recently as its
Chief Growth Officer. Since Cofer’s employment relationship with MG is ending,
MG has offered Cofer benefits as set forth in this Agreement, and Cofer has
decided to accept MG’s offer. Therefore, Cofer and MG both agree and promise as
follows:

1.          Employment Termination: Cofer’s last day of employment with MG is
August 31, 2019 (“Last Day Worked” or “Termination Date”). Cofer will be paid
for any accrued, unused 2019 PTO days, less applicable deductions, at the next
normal payday following the Termination Date. After the Termination Date, Cofer
will not represent himself as being an employee, officer, attorney, agent or
representative of MG for any purpose.

2.          Sufficiency of Consideration: Cofer understands, acknowledges and
agrees that the payment of benefits described in this Agreement, including
payments and benefits described in Section 3 herein, are conditioned upon his
execution and non-revocation of this Agreement and are, in significant and
substantial part, in addition to those benefits to which he is otherwise
entitled. Cofer acknowledges and agrees that MG has – apart from this Agreement
– paid him for all wages that were due to him.

3.          Consideration: In exchange for the promises and releases in this
Agreement, and provided Cofer does not revoke the Agreement as permitted in
Section 14 below, MG will provide Cofer with the following benefits and
payments:

a)    For each month from September 1, 2019, through and including August 31,
2020, MG will pay Cofer a cash severance benefit equal to his current monthly
current base salary. Such severance payments will be paid out in the regular
bi-weekly payroll cycle during this twelve-month period. Cofer expressly
acknowledges and agrees that if he secures full time employment within such
twelve-month period, then commencing on the date of such new employment (the
“New Employment Start Date”), but no earlier than January 1, 2020, the
installment payments under this Paragraph 3(a) shall cease, and the remaining
cash severance benefit shall be paid out in a lump sum, less all required local,
state and federal tax deductions, within sixty (60) days after the New
Employment Start Date. The remaining cash severance benefit shall be calculated
by subtracting the total gross amount paid out to Cofer from September 1, 2019
up to the New Employment Start Date, from the total gross severance amount, or
Eight Hundred Seventy-Five Thousand Dollars and No Cents ($875,000).

b)     If Cofer, at his option, timely elects benefits continuation coverage
under COBRA, for the twelve-month period following the Termination Date, Cofer
will continue to pay the same monthly contribution as he would have paid as an
active employee under the MG

 

COFER SEPARATION AGREEMENT

Page 1 of 10



--------------------------------------------------------------------------------

sponsored plans, and MG will pay the remainder of the COBRA premium. Regardless
of Cofer’s benefits continuation election, MG’s requirement to subsidize Cofer’s
monthly benefits contributions shall cease effective September 1, 2020. Cofer
expressly acknowledges and agrees that if he secures full time employment within
the twelve-month period following the Termination date, MG’s requirement to
subsidize Cofer’s monthly benefits contributions shall cease effective the New
Employment Start Date.

c)    Cofer will receive a pro-rata MIP award based on the number of days worked
from January 1, 2019, through the Last Day Worked, to be paid at actual
performance for the individual performance component and actual performance for
the Company performance component. This payment, less applicable deductions,
will be made no later than March 15, 2020. Cofer will not be eligible to receive
any other MIP payments.

d)    MG will provide outplacement services to Cofer, per his salary band level
C, by a firm selected and paid for by MG. Such outplacement services will be
made available to Cofer immediately upon his execution and non-revocation of
this Agreement.

e)    Following Cofer’s Last Day Worked, Cofer will vest in all unvested
outstanding stock options on a pro rata basis. For each unvested outstanding
stock option grant, the pro rata calculation will equal the total number of
stock options granted multiplied by the Proration Amount (defined below) less
all previously vested stock options. The Proration Amount is a fraction, the
numerator of which is the number of months (excluding the month of the grant
date and including partial months thereafter, rounded up to the next whole
month) Cofer was actively employed by MG during the vesting period and the
denominator of which is the total number of months in the vesting period. In
accordance with the grant agreements, Cofer shall have twelve (12) months to
exercise any vested stock options. Cofer shall forfeit all other unvested
outstanding stock options. The administrative time it takes to complete these
transactions may be up to 8 weeks from the Termination Date. Cofer will not be
eligible for a 2020 stock option grant.

f)    Following Cofer’s Last Day Worked, Cofer will be eligible to receive a
prorated award of Cofer’s outstanding performance share units based on the
actual performance of the Company. If such performance share units satisfy the
minimum performance thresholds for an award, then for each outstanding grant of
performance share units Cofer will receive shares, less required deductions,
based on the number of months of participation from the beginning of the
applicable performance cycle through Cofer’s Last Day Worked, at the actual
business rating as determined by the Human Resources and Compensation Committee
of the Board of Directors. Such shares (if any) net of required withholding
shall be issued after the conclusion of the applicable performance period, and
no later than March 15 of the year following the end of the performance
cycle. Cofer shall forfeit all other unvested outstanding performance share
units. Applicable tax withholding (and any other withholding of payroll taxes)
will be satisfied by deducting the number of shares equal in value to the amount
of the withholding required; therefore, the number of shares deposited into
Cofer’s account following the award date will be net of the shares used to
satisfy applicable withholding taxes (rounded up to the nearest whole share).
Cofer will not be eligible for a 2020 performance share unit grant.

 

COFER SEPARATION AGREEMENT

Page 2 of 10



--------------------------------------------------------------------------------

g)    As of the Termination Date, Cofer shall forfeit the entire deferred stock
unit retention award granted in August 2017. For the avoidance of doubt, Cofer
will not be eligible for any other deferred stock unit grants.

h)    Subject to the underlying terms and conditions of the applicable plans,
Cofer will receive compensation and benefits as provided for under MG’s
retirement and benefits plans available to employees generally. Cofer will not
be entitled to any other compensation or benefits not provided in this
Agreement. In addition to the equity vesting treatment provided in this
Agreement, the compensation and benefits provided in this Agreement are provided
pursuant to the terms and conditions of the Mondelēz Global LLC Severance Pay
Plan for Salaried Exempt Employees. Cofer may revoke this Agreement within seven
(7) days after he signs it by giving written notice to MG. To be effective, this
revocation must be received by the close of business on the 7th calendar day
after Cofer signs this Agreement. If Cofer revokes this Agreement, he
understands that he will not receive the benefits that are conditioned upon his
execution of the Agreement. This Agreement will not become effective or
enforceable unless and until the seven-day revocation period has expired without
Cofer revoking it.

4.          Complete Release and Waiver of Claims:

a)    Cofer is aware of his legal rights concerning his employment with MG. In
exchange for MG’s promises above, Cofer agrees to irrevocably and
unconditionally release (i.e. give up) any and all claims he may now have
against, and agrees not to sue, MG and any currently or previously-affiliated
companies, parent companies, successors or predecessors, and their officers,
directors, agents and employees, including without limitation those arising out
of the employment relationship between Cofer and MG (the “Release”). This
Release includes, but is not limited to, all claims under Title VII of the Civil
Rights Acts of 1964 and 1991, the Americans with Disabilities Act, the Age
Discrimination in Employment Act, the Family and Medical Leave Act, the Fair
Labor Standards Act, the Sarbanes-Oxley Act of 2002, the Employee Retirement
Income Security Act, the Illinois Human Rights Act, the Right to Privacy in the
Workplace Act, the Illinois Health and Safety Act, the Illinois Employment
Contract Act, the Illinois Whistleblower Act, and any other federal, state or
local law, as well as any claims for breach of contract, wrongful discharge, and
tort claims; claims for wages, benefits or severance pay; claims for attorneys’
fees; and any other claim or action whatsoever. This general release and waiver
does not contain a waiver of rights or claims that may arise after the date the
Agreement is executed by Cofer, and also excludes any claims which cannot be
waived by law. Notwithstanding the above, nothing in this paragraph shall be
construed to waive Cofer’s rights to (i) enforce this agreement and
(ii) indemnification, if any, from MG arising from applicable law or the
Company’s Certificate of Incorporation, By-Laws, or the Company’s insurance
policies, for any of her acts (or failures to act) made in good faith while
Cofer was employed by MG. MG will follow its standard practices then in place
regarding advancement of legal fees in the event Cofer invokes his rights to
indemnification under the Company’s Certificate of Incorporation, By-Laws, or
the Company’s insurance policies. For the avoidance of doubt, payments made
pursuant to this Agreement remain subject to any recovery, recoupment, clawback
and/or other forfeiture policy maintained by MG or any affiliate.

b)    Specific Release of ADEA Claims: In further consideration of the payments
and benefits provided to the Employee in this Agreement, Cofer hereby
irrevocably and

 

COFER SEPARATION AGREEMENT

Page 3 of 10



--------------------------------------------------------------------------------

unconditionally fully and forever waives, releases and discharges MG from any
and all claims, whether known or unknown, from the beginning of time to the date
of Cofer’s execution of this Agreement, arising under the Age Discrimination in
Employment Act (ADEA), as amended, and its implementing regulations.

5.          Right to Participate in Agency Proceedings: Nothing in this
Agreement is intended to limit or impair in any way Cofer’s right to file a
charge with the U.S. Equal Employment Opportunity Commission (EEOC) or
comparable state and local fair employment practices agencies (FEPAs), or
Cofer’s right to participate in any such charge filed with such agencies.

6.          Cooperation: The Parties agree that certain matters in which Cofer
has been involved during his employment may necessitate Cofer’s cooperation with
MG in the future. Accordingly, for a period of two (2) years following the
Termination Date, to the extent reasonably requested by MG and upon reasonable
notice, Cofer shall cooperate with MG in connection with matters arising out of
Cofer’s service to the Employer, including those legal matters, both known and
unknown, about which Cofer has personal knowledge and/or may be called as a
witness; provided that MG shall make reasonable efforts to minimize disruption
of Cofer’s other activities. MG shall reimburse Cofer for reasonable expenses
incurred in connection with his cooperation, including loss of time.

7.          Restrictive Covenants:

(a)    Non-Competition: Cofer understands and agrees that the nature of his
position with MG gave him access to and knowledge of highly confidential
information and trade secrets of MG, and placed him in a position of trust and
confidence with MG. Because of MG’s legitimate business interests and in
consideration for MG’s payment/provision to Cofer of the amounts and benefits
provided in Section 3 above, Cofer agrees that he will not engage in Prohibited
Conduct for the twelve (12)-month period following the Termination Date
(“Restricted Period”).

(i)    For purposes of this non-compete clause, “Prohibited Conduct” is conduct
in which Cofer contributes his knowledge of confidential or proprietary
information obtained during his employment with MG, directly or indirectly, in
whole or in part, as an employee, employer, owner, operator, manager, advisor,
consultant, agent, partner, director, officer, volunteer, intern or any other
similar capacity to a Listed Competitor without the written consent of MG’s
Executive Vice President Global Human Resources, or designee, such consent to be
provided by MG at its sole and absolute discretion, except that such consent
shall not unreasonably be withheld.

(ii)    For purposes of this non-compete clause, Listed Competitors include the
following companies: PepsiCo, Inc., Campbell Soup Company, The Coca-Cola
Company, Kellogg Company, Mars, Inc., Nestle S.A., Ferrero Rocher, General
Mills, Inc., The Hershey Company, Groupe Danone, Perfetti Van Melle, Arcor,
Unilever Group, Lindt & Sprungli AG, and Yildiz Holding A.S., or any
subsidiaries, affiliates or subsequent parent or merger partner, if any of these
companies are acquired or become part of a merger. For purposes of this
Agreement, “affiliate” of a specified person or entity means a person or entity
that directly or indirectly controls, is controlled by, or is under common
control with, the person or entity specified. Nothing contained

 

COFER SEPARATION AGREEMENT

Page 4 of 10



--------------------------------------------------------------------------------

herein shall preclude Cofer from working for a company that provides consulting
or financial advisory services whose clients include companies named above so
long as Cofer does not provide specific advice or services, derived from
confidential or proprietary information obtained during his employment with MG,
directly to the Listed Competitors.

(b)    Non-Solicitation of Employees: Cofer understands and acknowledges that MG
has expended and continues to expend significant time and expense recruiting and
training its employees and that the loss of employees would cause significant
and irreparable harm to MG. Cofer agrees and covenants not to directly or
indirectly solicit, hire, recruit, attempt to hire or recruit, or induce the
termination of employment of any employee of MG during the Restricted Period.
The foregoing shall not be violated by general advertising not targeted at MG
employees or by serving as a reference upon request.

(c)    Restrictive Covenant Remedies: If Cofer breaches or violates the
provisions of this Section 7, as proven by a Court of competent jurisdiction, he
will be obligated to pay back to MG all payments received pursuant to this
Agreement, and MG will not be obligated to make any future payments pursuant to
this Agreement that are otherwise owed. This will be in addition to any other
remedy that MG may have in respect of such Prohibited Conduct. MG and Cofer
acknowledge and agree that MG will or would suffer irreparable injury in the
event of a breach or violation or threatened breach or violation of the
provisions set forth in this Section 7, and agree that in the event a court of
competent jurisdiction determines a breach or violation of such provisions MG
may be awarded injunctive relief by such court to prohibit any such breach or
violation, and that such right to injunctive relief will be in addition to any
other remedy which may be ordered by the Court or an arbitrator. The
aforementioned equitable relief shall be in addition to, not in lieu of, legal
remedies, monetary damages or any other available forms of relief. For the
avoidance of doubt, benefits provided pursuant to this Agreement remain subject
to any recovery, recoupment, clawback and/or other forfeiture policy maintained
by MG or any affiliate.

(d)    Judicial Amendment: Cofer and MG acknowledge the reasonableness of the
agreements set forth in this Section 7 and the specifically acknowledge the
reasonableness of the geographic area, duration of time and subject matter that
are part of the covenant not to compete contained in Section 7(a)(i)-(ii). Cofer
further acknowledges that Cofer’s skills are such that Cofer can be gainfully
employed in noncompetitive employment and that the parties’ agreement not to
compete will in no manner prevent Cofer from earning a living. Notwithstanding
the foregoing, in the event it is judicially determined that any of the
limitations contained in this Section 7 are unreasonable, illegal or offensive
under any applicable law and may not be enforced as agreed herein, the parties
agree that the unreasonable, illegal or offensive portions of this Section 7,
whether they relate to duration, area or subject matter, shall be and hereby are
revised to conform with all applicable laws and that this Agreement, as
modified, shall remain in full force and effect and shall not be rendered void
or illegal.

8.          This Agreement to Be Publicly Filed: The Parties acknowledge and
understand that, consistent with applicable requirements, this Agreement will be
made public through Mondelēz International, Inc.’s SEC filings.

 

COFER SEPARATION AGREEMENT

Page 5 of 10



--------------------------------------------------------------------------------

9.          No Disparagement or Harm: Cofer agrees that, in discussing his
relationship with MG and its affiliated and parent companies and their business
and affairs, he will not disparage, discredit or otherwise treat in a
detrimental manner MG, its affiliated and parent companies or their officers,
directors and employees. MG agrees that it will direct its Executives and Board
of Directors, to not disparage, discredit or otherwise treat in a detrimental
manner Cofer. This Section 9 does not, in any way, restrict or impede Cofer from
exercising protected rights including the right to communicate with any federal,
state, or local agency or self-regulatory organization, including any with which
a charge has been filed, to the extent that such rights cannot be waived by
agreement, or from complying with any applicable law or regulation or a valid
order of a court of competent jurisdiction or an authorized government agency,
provided that such compliance does not exceed that required by the law,
regulation or order. To the extent legally permissible, Cofer shall promptly
provide written notice of any such order to MG’s legal department.

10.        Continuing Confidentiality Obligation: Cofer acknowledges that during
the course of his employment with MG, he has had access to, learned about and
was entrusted with certain confidential and secret sales, marketing, strategy,
financial, product, personnel, manufacturing, labor relations, technical and
other proprietary information and material (“Confidential Information”) which
are the property of MG. Cofer understands that the above list is not exhaustive,
and that Confidential Information also includes other information that is marked
or otherwise identified as confidential or proprietary, or that would otherwise
appear to a reasonable person to be confidential or proprietary in the context
and circumstances in which the information is known or used. Cofer further
understands and acknowledges that this Confidential Information and MG’s ability
to reserve it for the exclusive knowledge and use of MG is of great competitive
importance and commercial value to MG, and that improper use or disclosure of
the Confidential Information by Cofer might cause MG to incur financial costs,
loss of business advantage, liability under confidentiality agreements with
third parties, civil damages and criminal penalties. Cofer agrees that, from the
date he is presented with this Agreement and following the Terminate Date, he
will not communicate or disclose to any third party, or use for his own account,
without the written consent of MG, any of the aforementioned information or
material.

If MG becomes aware of a situation where it appears that its trade secrets are
being used and/or disclosed by Cofer, it will enforce its rights to the fullest
degree allowed by law, including Federal or State trade secret law. An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that is made in
confidence to a Federal, State, or local government official or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law. An individual shall not be held criminally or civilly liable under any
Federal or State trade secret law for the disclosure of a trade secret that is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal. An individual who files a lawsuit for
retaliation by an employer for reporting a suspected violation of law may
disclose the trade secret to the attorney of the individual and use the trade
secret information in the court proceeding, if the individual files any document
containing the trade secret under seal; and does not disclose the trade secret,
except pursuant to court order.

11.        Protected Rights: Cofer understands that nothing contained in this
Agreement limits Cofer’s ability to file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health

 

COFER SEPARATION AGREEMENT

Page 6 of 10



--------------------------------------------------------------------------------

Administration, the Securities and Exchange Commission, or any other federal,
state or local governmental agency or commission (“Government Agencies”). Cofer
further understands that this Agreement does not limit Cofer’s ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. This Agreement does not limit Cofer’s right to receive an award for
information provided to any Government Agencies.

12.        Return of Company Property: Cofer agrees to return all Company
property in his possession, including documents, manuals, identification cards
or badges, laptops, computers, telephones, mobile phones, hand-held electronic
devices, credit cards, electronically stored documents or files, physical files,
handbooks, notes, keys and any other articles he has used in the course of his
employment and any other Company property in his possession, no later than the
Last Day Worked.

13.        Arbitration of Claims: In the event either Cofer or MG contests the
interpretation or application of any of the terms of this Agreement, the
complaining party shall notify the other in writing of the provision that is
being contested. If the Parties cannot satisfactorily resolve the dispute within
thirty (30) days, the matter will be submitted to arbitration with JAMS (f.k.a.
Judicial Arbitration and Mediation Services, Inc.). The arbitration will be
conducted, and an arbitrator will be chosen, pursuant to the JAMS Employment
Arbitration Rules and Procedures. The arbitrator’s fees and expenses and filing
fees shall be borne by the losing (non-prevailing) Party. The hearing shall be
held at a location selected by MG, and the arbitrator shall issue a written
award which shall be final and binding upon the Parties. Cofer agrees to waive
the right to a jury trial. Notwithstanding anything contained in this Section 13
or Section 7(c) to the contrary, MG shall each have the right to institute
judicial proceedings against Cofer or anyone acting by, through or under Cofer,
in order to enforce its rights under Sections 6, 7, 8, 9 or 10 through specific
performance, injunction, or similar equitable relief. Claims not covered by
arbitration are those claims seeking injunctive and other relief due to unfair
competition, due to the use or unauthorized disclosure of trade secrets or
confidential information set forth in Sections 8 or 10, or breach of restrictive
covenants set forth in Section 7.

14.        Review and Revocation: Cofer acknowledges that, before signing this
Agreement, MG gave him a period of twenty-one (21) days in which to consider it.
Cofer further acknowledges that: (a) he took advantage of this period to
consider this Agreement before signing it; (b) he has carefully read this
Agreement, and each of its provisions; (c) to the extent Cofer had any, Cofer
resolved all of his doubts and concerns regarding representations being made in
this Agreement before signing it; (d) Cofer fully understands what the
Agreement, and each of its provisions, means; and (e) Cofer is entering into the
Agreement, and each of its provisions, knowingly and voluntarily. MG encouraged
Cofer to discuss this Agreement, and each of its provisions, with an attorney
(at his own expense) before signing it. Cofer acknowledges that he sought such
advice to the extent he deemed appropriate. If Cofer signs this Agreement before
the end of the twenty-one (21) day period, Cofer does so voluntarily because he
has decided that he does not need any additional time to decide whether to sign
this Agreement. Cofer also understands that he does not have more than
twenty-one (21) days to sign this Agreement. If Cofer does not sign this
Agreement by the end of the twenty-one (21) day period, he understands that it
will become null

 

COFER SEPARATION AGREEMENT

Page 7 of 10



--------------------------------------------------------------------------------

and void. Cofer also acknowledges and understands that MG would not have given
him the special payments or benefits he is getting in exchange for this
Agreement but for his promises and representations he made by signing it.
Further, by signing below, Cofer acknowledges that he may revoke this Agreement
at any time within seven (7) days of the date on which he signed it as described
above in Section 3(h).

15.        Entire Agreement and Severability: This is the entire agreement
between Cofer and MG on the subject matter of this Agreement. This Agreement may
not be modified or canceled in any manner except by a writing signed by both
Cofer and an authorized Company official. Cofer acknowledges that MG has made no
representations or promises to her, other than those in this Agreement. If any
provision in this Agreement is found to be unenforceable, all other provisions
will remain fully enforceable. The covenants set forth in this Agreement shall
be considered and construed as separate and independent covenants. Should any
part or provision of any provision of this Agreement be held invalid, void or
unenforceable in any court of competent jurisdiction, such invalidity, voidness
or unenforceability shall not render invalid, void or unenforceable any other
part or provision of this Agreement. If the release and waiver of claims
provisions of this Agreement are held to be unenforceable, the parties agree to
enter into a release and waiver agreement that is enforceable.

16.        Governing Law: This Agreement, for all purposes, shall be governed
under and construed in accordance with the laws of the State of Illinois without
giving effect to any choice of law or conflict of law provision or rule that
would cause the application of the laws of any jurisdiction other than Illinois.
For any application for injunctive relief, and in the event a dispute between
the Parties is not subject to arbitration under Section 13, any action or
proceeding by either of the Parties to enforce this Agreement shall be brought
only in a State or Federal court located in the State of Illinois. The Parties
consent to the personal jurisdiction of such courts and agrees not to claim that
any such courts are inconvenient or otherwise inappropriate.

17.        Section 409A: This Agreement is intended to comply with Section 409A
of the Internal Revenue Code of 1986, as amended (“Section 409A”) or an
exemption thereunder and shall be construed and administered in accordance with
Section 409A. Notwithstanding any other provision of this Agreement, payments
subject to Section 409A provided under this Agreement may only be made upon an
event and in a manner that complies with Section 409A or an applicable
exemption. Any payments under this Agreement that may be excluded from
Section 409A either as separation pay due to an involuntary separation from
service or as a short-term deferral shall be excluded from Section 409A to the
maximum extent possible. For purposes of Section 409A, each installment payment
provided under this Agreement shall be treated as a separate payment. Any
payments to be made under this Agreement upon a termination of employment shall
only be made upon a “separation from service” under Section 409A. Cofer will be
deemed to have incurred a separation from service under Section 409A the day
immediately following his Last Day Worked.

Given that Cofer is a “specified employee” within the meaning of Section 409A,
to the extent required in order to comply with Section 409A, any amounts or
benefits to be paid or provided to Cofer pursuant to this Agreement or otherwise
that are considered nonqualified deferred compensation under Section 409A will
be delayed six (6) months to the first business day on which such amounts and
benefits may be paid in compliance with said Section 409A.

 

COFER SEPARATION AGREEMENT

Page 8 of 10



--------------------------------------------------------------------------------

Notwithstanding the foregoing, MG makes no representations that the payments and
benefits provided under this Agreement comply with Section 409A, and in no event
shall MG be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by Cofer due to non-compliance with
Section 409A.

[SIGNATURE PAGE FOLLOWS]

 

COFER SEPARATION AGREEMENT

Page 9 of 10



--------------------------------------------------------------------------------

TAKE THIS AGREEMENT HOME, READ IT, AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT: IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS. IF YOU
WISH, YOU SHOULD TAKE ADVANTAGE OF THE FULL CONSIDERATION PERIOD AFFORDED BY
SECTION 14 AND YOU SHOULD CONSULT WITH AN ATTORNEY PRIOR TO EXECUTING THIS
AGREEMENT.

 

MONDELĒZ GLOBAL LLC: By:   /s/ David Pendleton Title:   SVP Total Rewards and HR
Solutions Date:   August 26, 2019

 

TIMOTHY COFER: Signature:   /s/ Timothy Cofer Print Name:   Timothy Cofer Date:
  August 19, 2019

 

COFER SEPARATION AGREEMENT

Page 10 of 10